Chalmers, J.,
concurring.
The testimony establishes knowledge on the part of Mrs. Coleman that her husband, in his dealings with his former ward, was treating the land, the legal title to which was in his name, as his own property, or as the joint property of his ward and wife, and that the settlements and agreements between them were assented to by the ward on that basis, or, at least, in the belief that Mrs. Coleman acquiesced in them, and would never interpose any equitable rights of hers in opposition to them. That such was the common understanding between all the parties I entertain no doubt. Inasmuch, however, as Semmes was fully aware of his sister’s (Mrs. Coleman’s) equitable ownership of the land, he could not, in my opinion, resist the assertion by her of her rights if the investment of her *329money had taken place under the Code of 1857 or that of 1871, since under both Codes the husband who has invested his wife’s means in property, the title to which is taken in his name, is made an express trustee for her, and her rights may be asserted against all who have notice of them. Code 1857, p. 336, art. 24; Code 1871, sect. 1779.
But the investment, in this case, occurred in February, 1857, when we had no such principle in our law. Mrs. Coleman, therefore, is not to be regarded as a wife, but like a person sui juris, who has permitted another, clothed with the legal title to her property, to deal with it as his own, and upon the faith of it to come under obligations concerning it to others. As a person sui juris would not be allowed to defeat such obligations • by setting up a resulting trust in the property, so, under the circumstances of this case, Mrs. Coleman will not. She had a perfect right to give her money to her husband. With her money he bought land, taking title in himself. Whether she was aware of the fact or not, she permitted him for years to treat it as his own, and in all the dealings with her younger brother, his ward, to divide one portion and pledge the other as if it was either his own property or the common estate of his ward and of his wife. That she had general knowledge of these things, if not specific information of the details, there can be no doubt.
Being protected by no special statute, a court of chancery will not set up for her a resulting trust, to the injury of her brother, who settled with his former guardian on the faith of her acquiescence in her husband’s acts. A resulting trust will never be set up where it will operate as a fraud, or work injustice to third persons.